PER CURIAM.
Seminole Engineering Contractors, Inc. appeals a final judgment in favor of Yanes Equipment, Inc. on breach of contract and fraudulent lien claims. After a careful reading of the record we reverse because there is no competent substantial evidence to support the findings below. See Randy Int’l, Ltd. v. American Excess Corp., 501 So.2d 667 (Fla. 3d DCA 1987). The trial court is directed to enter judgment in favor of Seminole Engineering Contractors, Inc. in all respects.
Reversed and remanded with directions.